UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Global Entrepreneurs Fund, Inc. (Exact name of Registrant as specified in charter) 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Copy to: Steven B. Boehm, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Ave. N.W. Washington, DC 20004-2415 Date of fiscal year end: December 31 June 30, 2012 (Date of reporting period) Item 1. Semi-Annual Report to Shareholders SEMI-ANNUAL REPORT TO SHAREHOLDERS OF RENN GLOBAL ENTREPRENEURS FUND, INC. June 30, 2012 Dear Shareholder, The past six months have seen some very volatile markets, but we believe the US is recovering at a slow pace, unlike much of the World.Believe it or not, we may be in a new bull market that could last for some time. A number of events have happened in our portfolio.Access Plans, Inc. was purchased by Aon Corporation for $3.32 cash.We took some profits in Acadia Healthcare Company, Inc., formerly PHC, and we received $275,000 from redeeming partial shares in AnchorFree, Inc.We went from having margin debt to now having $1.3 million in cash. In May 2012, AnchorFree, Inc. closed a transaction with Goldman Sachs in which Goldman invested $52 million at a per share price of $6.19.Of the $52 million, $25 million went to selling shareholders including RENN Global.The Fund is now carrying the value at $6.19 per share, for a total value of $1.5 million with a cost basis of $420,000.AnchorFree is a specialty Internet company which provides “safe surfing” for Internet users.Over 60 million people have downloaded the “Hotspot Shield™.”While still private, AnchorFree hopes to continue its rapid growth. iSatori Technologies, Inc. (OTC:IFIT), formerly IZZI, reported a good first quarter.iSatori is a rapidly growing nutraceutical company with an emphasis on weight loss.The marketplace is very large.A one percent market share would mean revenues over $300 million.iSatori is beginning to tell the investor community about its future.At market value, this holding is the largest holding of RENN Global at 20% of the portfolio. A long-term holding, Bovie Medical, has launched the new surgical system, J-Plasma.Early results are encouraging.With J-Plasma and other events, Bovie could be in for major price appreciation. Your Fund recently added a new holding, Flamel Technologies SA (NASDAQ:FLML), a drug delivery company.Flamel has a pipeline of drugs coming on stream over the next several years.Some of these could be very significant in both revenues and earnings.In March, a new chief executive officer, Mike Anderson, was named.Mr. Anderson has had a long, successful career in the pharmaceutical industry. We have been working with many of our portfolio companies to help them achieve their goals.If these goals are realized, we could see significant change in our net asset value. Sincerely Russell Cleveland President and CEO SEMI-ANNUAL REPORT TO SHAREHOLDERS FOR THE SIX MONTHS ENDED JUNE 30, 2012 TABLE OF CONTENTS President’s Letter Allocation of Assets 1 Financial Statements: Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Statement of Cash Flows 9 Notes to Financials: Note 1 Organization and Business purpose 10 Note 2 Summary of Significant Accounting Policies 10 Note 3 Due to/from Broker 11 Note 4 Management Feesand Reimbursement 12 Note 5 Valuation of Investments 12 Note 6 Income Taxes 14 Note 7 Financial Highlights 14 Note 8 Subsequent Events 15 Director and Officer Compensation 16 Quarterly Reports 16 Proxy Voting Policies and Procedures 16 Portfolio Proxy Voting Records 16 Matters Submitted for Shareholder Votes 16 Board Approval of Investment Advisory Contract 17 Dividend Reinvestment Plan 17 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2012 (unaudited) Allocation of Assets (% of Fund's Net Assets) Industry % Dairy Products 20.2% Communications Services 13.8% Semiconductors and Related Devices 12.1% Services-Specialty Outpatient Facilities, NEC 10.0% Services-Business Services, NEC 9.8% Surgical and Medical Instruments and Apparatus 9.5% Pharmaceutical Preparations 4.0% Electronic Components and Accessories 3.2% Electrical Industrial Apparatus 2.0% Services-Advertising 1.6% Household Audio & Video Equipment 1.2% Wholesale – Electronic Parts and Equipment, NEC 1.1% Crude Petroleum and Natural Gas 1.0% Biological Products- No Diagnostic Substances 0.2% Cash and Cash Accruals 10.3% 100.0% Allocation of Assets by Country (% of Fund's Net Assets) 1 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2012 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Fair Value CONVERTIBLE BONDS – 2.72% (5) Business Services, NEC - 1.81% $ 569,000 Pipeline Data, Inc. 10% Maturity June 29, 2011 (10) Semiconductors and Related Devices – 0.00% 966,666 Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1) (11) - Crude Petroleum and Natural Gas– 0.91% PetroHunter Energy Corporation 8.5%Maturity December 31, 2014 Total Unaffiliated Convertible Bonds COMMON EQUITIES – 40.70% (3) (5) Advertising – 1.64% 100,000 SearchMedia Holdings Ltd Biological Products – No Diagnostic Substances – 0.20% Hemobiotech (3) Services - Business Services, NEC – 8.02% Global Axcess Corporation 51,300 Points International, Ltd. Crude Petroleum and Natural Gas – 0.07% 808,445 PetroHunter Energy Corporation Electronic Components and Accessories – 3.15% 200,000 COGO Group, Inc. Electrical Industrial Apparatus -2.04% 26,250 Hollysys Automation Technologies Ltd. Services - Specialty Outpatient Facilities, NEC – 9.99% 62,500 Acadia Healthcare Co. Inc. Household Audio & Video Equipment – 0.96% 166,667 AuraSound, Inc. Pharmaceutical Preparations – 4.01% 100,000 Flamel Technologies 2 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2012 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Fair Value COMMON EQUITIES (continued) Surgical & Medical Instruments & Apparatus – 9.53% 438,000 Bovie Medical Corporation Wholesale – Electronic Parts and Equipment NEC – 1.09% 428,647 SinoHub, Inc. Total Unaffiliated Common Equities MISCELLANEOUS SECURITIES – 0.20% (3) (5) Household Audio & Video Equipment – 0.20% 166,667 Warrants Aurasound, Inc (6) - Total Unaffiliated Miscellaneous Securities - Total Unaffiliated Investments Based on cost for federal income tax purposes: Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities $ (7,240,599) Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities $ (5,837,334) 3 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2012 (unaudited) SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Fair Value OTHER SECURITIES – 21.93% (2) (3) (5) CONVERTIBLE PREFERRED EQUITIES Communications Services, NEC – 13.15% 233,229 AnchorFree, Inc. Series A Convertible Preferred (1) $1,443,357 Dairy Products - 0.02% iSatori Technologies, Inc. (formerly Integrated Security 37.5 Systems, Inc.) Series D Preferred (4) 1,864 Semiconductor and Related Devices – 8.76% 625 Plures Technologies Inc. Series A Preferred 961,870 Total Affiliated Other Securities 2,407,091 COMMON EQUITIES – 23.48% (2) (3) (5) Dairy Products – 20.18% iSatori Technologies, Inc. (formerly Integrated Security Systems, Inc.) 2,215,749 Semiconductor and Related Devices – 3.30% 120,772 Plures Technologies Inc. Total Affiliated Common Equities 2,578,066 MISCELLANEOUS SECURITIES - 0.62% (3) (5) Communications Services, NEC– 0.62 % 15,023 Options to buy @ $0.3971 AnchorFree, Inc. (1) (7) - 68,411 Total Affiliated Miscellaneous Securities - 68,411 TOTAL AFFILIATED INVESTMENTS 5,053,568 TOTAL UNAFFILIATED INVESTMENTS 4,789,209 TOTAL INVESTMENTS 9,842,777 OTHER ASSETS AND LIABILITIES (10.35%) 1,136,079 TOTAL NET ASSETS $10,978,856 4 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2012 (unaudited) INFORMATION REGARDING RESTRICTED SECURITIES OF AFFILIATES Investments in Controlled Affiliates(2)(3)(8) % of Date(s) Cost at Cost at Fair Value Net Acquired 12/31/11 6/30/12 6/30/12 Assets Anchor Free (1) (7) Series A Convertible Preferred 4-15-11 $ 419,812 $ 419,812 13.15% Options to buy @ $0.3971
